UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22322 GLOBAL REAL ESTATE INVESTMENTS FUND (Exact name of registrant as specified in charter) 10901 West Toller Drive, Suite 304 Littleton, CO 80127 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. GLOBAL REAL ESTATE INVESTMENTS FUND Schedule of Investments - September 30, 2010 (Unaudited) COMMON STOCKS - 87.3% Shares Value Asia-Pacific - 32.0% Australia - 11.3% CFS Retail Property Trust $ Commonwealth Property Office Fund Dexus Property Group Stockland Westfield Group China - 10.6% Champion REIT China Overseas Land & Investment Ltd. China Resources Land Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. The Link REIT Sino Land Co. Ltd. Sun Hung Kai Properties Ltd. Japan - 4.2% Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. Singapore - 5.9% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaMall Trust Suntec Real Estate Investment Trust Total Asia-Pacific (Cost $855,440) Europe - 14.9% France - 8.0% Fonciere Des Regions ICADE Unibail-Rodamco S.E.^ Netherlands - 3.8% Corio NV VastNed Offices Industrial NV VastNed Retail NV United Kingdom - 3.1% British Land Co. PLC Great Portland Estates PLC Hammerson PLC Segro PLC Total Europe (Cost $418,011) North America - 40.4% United States - 40.4% AMB Property Corporation Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. Associated Estates Realty Corporation AvalonBay Communities, Inc. Biomed Realty Trust, Inc. Boston Properties, Inc. Cogdell Spencer Inc. CommonWealth REIT Coresite Realty Corporation^ Corporate Office Properties Trust SBI MD Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology Inc. EastGroup Properties, Inc. FelCor Lodging Trust, Inc.^ HCP, Inc. Hospitality Properties Trust ProLogis Public Storage Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. UDR, Inc. Ventas, Inc. Vornado Realty Trust Total North America (Cost $1,137,117) TOTAL COMMON STOCKS (Cost $2,410,568) WARRANTS - 0.0% Asia-Pacific - 0.0% Henderson Land Development Co. Ltd.^ Expiration: 6/01/2011, Strike Price: $58.00 TOTAL WARRANTS (Cost $0) SHORT-TERM INVESTMENTS - 2.9% North America - 2.9% Fidelity Money Market Portfolio - Select Class 0.200%* TOTAL SHORT-TERM INVESTMENTS (Cost $81,462) TOTAL INVESTMENTS (Cost $2,492,030)(a) - 90.2% $ Other Assets in Excess of Liabilities - 9.8% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing security. * Variable rate security.The rate shown is the rate in effect at September 30, 2010. (a) The cost basis of investments for federal tax purposes at September 30, 2010 was as follows@: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Valuation Accounting Standards at September 30, 2010 Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Portfolio's net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks(b) $ $
